Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
This Office Action has been issued in response to amendment filed 07/19/2022 
Response to Arguments
With respect to applicant’s argument of the remarks filed 07/19/2022 regarding the rejection under 35 U.S.C. § 103.” which recites:
“Applicant notes that both of Lorton and Janssens are silent on “wherein the plurality of analytical data comprising feed conversion rate, livability rate and evenness”, and “wherein the farming area data comprising at least one of air pressure, temperature, humidity, gas composition, illumination, water quality, and feed quantity” as recited in the amended claim 1.”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner points to Lorton [0042]  parameters of the farm house 12, such as feed rate, [0047] Mortality rates of the livestock are monitored to ensure that the proper environment is being maintained in the farm house 12, and [0035] monitor the weight of the livestock, such as with a weight meter 43. Using broadest reasonable interpretation examiner interprets feed rate as the feed conversion rate, mortality rates as livability rate, and weight as evenness. Examiner points to Lorton [0080] The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors. It is clear that the sensors are collecting temperature data, which would be interpreted as the farming area data comprising temperature.

“Lorton and Janssens still fail to teach “according to a scale information and the farming area data” and “an analytical data is generated via a formula calculation and integrated into the plurality of analytical data… Applicant notes that Lorton at best refers to “livestock weight, livestock size” and “compare the rate which the livestock reach a selected livestock weight” but Lorton does not teach the limitation of “according to a scale information and the farming area data” as the condition in the calculation”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner points to Jassens to teach calculates a food consumption and a growth rate of the poultry [0047] the daily growth during the two periods (between the first and fifteenth day and between the sixteenth and twenty sixth day) was calculated for each surviving animal. The feed uptake for each housing was also measured during both periods… calculated by dividing the total feed consumption by the weight gain of the birds which stayed alive during the entire experiment, including also the feed consumption of the birds that died. To determine only the non-therapeutic effect of DMG on the feed conversion rate, the actual feed conversion rate of the living birds was also calculated more particularly on the basis of weight gain and the feed consumed by these living birds (based on the weight gain of the birds that died, the amount of feed consumed by these birds was detracted from the total feed consumption), [0054] The total growth rate was however substantially not affected so that the improved feed conversion has to be explained by a lower feed consumption. The weight gain of the birds would be a scale information which is used in the calculation of feed conversion rate as shown by Jassens. The farming area data and scale information are disclosed by Lorton [0080] the monitor box 24 is operable to monitor or receive data. In addition, any appropriate number of any individual sensors may be provided… The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors, [0036] an animal scale or animal weight monitor may also be controlled by the controller 22 or monitored by the monitor box 24, [0004] temperature, humidity, ventilation, feed cycles and lighting all contribute to successful livestock and improved yields. Therefore, Lorten discloses the farming area data being used to contribute to improved yields and quality of livestock . Showing that the combination of Lorten and Janssens would teach calculates a food consumption and a growth rate…according to a scale information and the farming area data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 11, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Lorton (US20100250198A1), in view of Priest (US20160227726A1), in further view of Fu, (CN109006560A, note a machine translation is being used for mapping), and in further view of Janssens et al.  (US20140316004A1, herein Janssens.


Regarding claim 1, Lorton teaches an intelligent monitoring automatic control system of an airtight poultry house ([0007] A system may be provided to monitor various conditions within a compound, such as a farm house, [0015] FIG. 2 is a perspective view of a poultry or chicken house illustrating the various systems that may be controlled and monitored within the poultry house), comprising: at least one sensor, disposed in a processor, configured for generating a farming area data according to an airtight state of at least one poultry farming area; at least one controller, disposed in the processor, wherein each of the at least one controller is provided with a processor automatic control rule, and each of the at least one controller is configured to automatically control the airtight state of the at least one poultry farming area via the processor according to the processor automatic control rule and the farming area data ([0037] the controller 22 may include software, hardware, or combinations thereof to both monitor and control the various parameters of the farm house 12,  [0029], the controller 22 may both monitor and control the systems in the farmhouse 12, [0031] FIG. 2, the farm house controller 22 is able to monitor and control many parameters. The various systems that can be monitored and controlled by the farmhouse controller 22 include a ventilation system that is used to control the ventilation, in the poultry house 12, [0064] The use of the system 10 thereby enables the integrator 20 to Substantially and completely automate its entire operations with contract farms 14 or farms 14 that it owns. This enables the integrator 20 to monitor and control operations on the farmhouse 12 directly) so that the at least one poultry farming area is in a … pressure state ([0031] The ventilation system typically includes fans 26 that can be turned off and on, fan shutters 28 that may be used to open and close that allow for the pressure differentiation to allow the fans 26 to move air and inlet doors 30 to control the amount of fresh air intake into the farm house 12).; and a database configured to store the farming area data via the processor ([0061] raw data column that may be received from the controller 22 and stored in the system database), and the processor automatically generates a plurality of analytical data according to the farming area data and the airtight state of the at least one poultry farming area ([0029] the controller 22 may be able to sense or monitor data from each of the plurality of systems discussed herein, [0051] the integrator 20 may perform real time analysis and Scheduling based on the data received, [0051] the integrator 20 may perform real time analysis and Scheduling based on the data received); wherein each of the plurality of analytical data is to be read by at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, a digital photo frame, a wearable device, and an alarm via the processor ([0040] The computer 46 may operate with various software platforms to control and receive data from the controller 22, [0044] This information may then be made available on the integrator's network 70 or provided on the internet 72 to selected users. This data can also be used to generate data printouts 74, as well as be used for scheduling 76 with other operations, such as the processing plant, feed mills, hatcheries, etc., further discussed herein, [0041] integrator 20 at a selected location communicates with the controller 22), wherein the plurality of analytical data comprising feed conversion rate ([0033] measure the amounts of feed provided to the farm house 12 that is consumed by the livestock contained therein, [0035] monitor the weight of the livestock, such as with a weight meter 43, [0042] parameters of the farm house 12, such as feed rate, [0047] Feed consumption or flow rate results are monitored in order to determine feed delivery schedules to the farm 14 ), livability rate ([0047] Mortality rates of the livestock are monitored to ensure that the proper environment is being maintained in the farm house 12)  and evenness ([0035] monitor the weight of the livestock, such as with a weight meter 43), wherein each of the at least one sensor comprises: at least one of an air pressure sensor, a temperature sensor, a humidity sensor, and a gas component sensor, and at least one of the air pressure sensor, the temperature sensor, the humidity sensor, and the gas component sensor and a combination thereof are used to generate the farming area data ([0080] the monitor box 24 is operable to monitor or receive data. In addition, any appropriate number of any individual sensors may be provided… The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors); and each of the plurality of the analytical data is used for an airtight poultry house in combination with …standards([0052] temperature data will be transmitted, via the secure or unsecure link 66 at a selected sample rate and compared to a required or selected temperature. Should the temperature ever fall outside the required and selected temperature window, flags can be set and identified within the graphs 80, charts 78, or tables 84. This leads to printing of exception reports 86 identifying that certain parameters are outside the required Standards. Likewise, feed consumption, water consumption, humidity levels and lighting can also be monitored similar to the temperature to confirm compliance with desired standards that have various adjustable tolerances, [0054] This may allow the processing plant 88 to schedule a pick-up of the proper number of birds at the proper farm 14 in the proper farm house 12 on the required day in order to meet the three week delivery to the desired or selected customer. This information can also be provided to each processing plant 88 that the integrator 20 contracts with or owns, via the internet connection 72. Again, any connection type may be used and the connection may be secure or not) each of the controllers comprises: at least one of a wind speed controller, a water curtain controller, and a spray controller [(0078] Therefore, it will be understood that any appropriate number of sensors may be interconnected with the monitor box. 24. For example, wind speed sensors, feed scale sensors, water scale sensors, and other appropriate sensors may be provided in the farm house 12 and interconnected with the monitor box 24), and at least one of the wind speed controller, the water curtain controller, and the spray controller and a combination thereof is configured to automatically control the airtight state of the at least one poultry farming area according to the processor automatic control rule and the farming area data when the processor automatic control rule is triggered by the farming area data ([0033] he control parameters for feeding and watering of the chickens may be controlled by way of automated feeders 34 that are supplied by a feed bin 36 and a fill system 38… Water is delivered by an automated poultry drinker system 40.) wherein each of the at least one poultry farming area comprises at least a weighing platform, each of the weighing platforms is used to generate a scale data ([0036] As a further example, an animal scale or animal weight monitor may also be controlled by the controller 22 or monitored by the monitor box 24. Therefore, a weight combination of all the livestock or of each of the individuals within the livestock population may be monitored through the controller 22 or the monitor box. 24), the processor automatically …in at least one of the poultry farming areas according to a scale information and the farming area data generated by a combination of the water quantity sensor and the feed quantity sensor, and an analytical data is generated … and integrated into the plurality of analytical data ([0049] integrator 20 may standardize or determine optimal control parameters or various farms to achieve the best results as measured by the result parameters. As a simple example the integrator may compare a feed rate of a first farm house and a second farm house and then compare the rate which the livestock reach a selected livestock weight. If one farm house achieves the selected result parameter faster the integrator 20 is able to determine a better control parameter to achieve the selected result parameter. It will be understood, however, that many control parameters and many farm houses may be monitored and compared to determine the best control parameter. Also, many other result parameters may be considered when determine the optimal control parameters, [0033] measure the amounts of feed provided to the farm house 12 that is consumed by the livestock contained therein. For example, a flop scale or flow meter, generally known in the art, may be used as part of the fill system 38 to precisely determine the amount of feed provided to the feeders 34, [0061] Derivative columns are defined as the calculation results of mathematical operations performed on raw data columns and/or other derivative columns. Derivative columns may be limited to functions that can be expressed as row operations on a single row of data containing the derivative value. Derivative data column definitions define a “formula” or “calculation’ performed to derive the derivative column from the raw data, [0042] Result parameters generally relate to the parameters of the livestock produced in the farm house 12. Therefore, result parameters may include livestock weight, livestock size, livestock health, rate of achievement of standard result parameters, and the like, [0047] weight of the livestock, such as the bird weight. This weight is used to determine and coordinate the proper harvest schedule. Feed consumption or flow rate results are monitored in order to determine feed delivery schedules to the farm 14.) wherein the farming area data comprising at least one of air pressure, temperature, humidity, gas composition, illumination, water quality, and feed quality ([0080] the monitor box 24 is operable to monitor or receive data. In addition, any appropriate number of any individual sensors may be provided… The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors).
Lorton does not teach so that the at least one poultry farming area is in a negative pressure state…market product demand analysis and evaluation of a capacity utilization of the airtight poultry house poultry farming area… calculates a food consumption and a growth rate of the poultry… via a formula calculation
Priest teaches so that the at least one poultry farming area is in a negative pressure state ([0049] Discharge fans 234 blow air from interior 44 through opening 46 to the exterior of building 220. As a result, building 220 comprises a negative pressure ventilation system or negative pressure building).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with Priest’s teaching of a negative pressure state. The combined teaching provides an intelligent monitoring poultry house in a negative pressure state. Therefore, one of ordinary skill in the art would be motivated maintain air quality, temperature, and air movement, benefiting the poultry’s health.
The combination of Lorton and Priest do not teach market product demand analysis and evaluation of a s utilization of the airtight poultry house poultry farming area… calculates a food consumption and a growth rate of the poultry… via a formula calculation
Fu teaches market product demand analysis and evaluation of a capacity utilization of the airtight poultry house poultry farming area (Page 3 lines 22-25, Obtained information is summarized by network, analyzes cultured product. The problem of existing situation obtains market prediction, market trend and product demand, advantageously accounts for excess capacity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with the Fu’s teaching of considering market product demand and capacity. The combined teaching provides an intelligent monitoring poultry house that uses data from sensors, market product demand, and capacity data for optimization. Therefore, one of ordinary skill in the art would be motivated optimize the system more accurately by including demand and capacity information
The combination of Lorton, Fu, and Priest do not teach calculates a food consumption and a growth rate of the poultry… via a formula calculation
	Janssens teaches calculates a food consumption and a growth rate of the poultry… via a formula calculation ([0047] the daily growth during the two periods (between the first and fifteenth day and between the sixteenth and twenty sixth day) was calculated for each surviving animal. The feed uptake for each housing was also measured during both periods… calculated by dividing the total feed consumption by the weight gain of the birds which stayed alive during the entire experiment, including also the feed consumption of the birds that died. To determine only the non-therapeutic effect of DMG on the feed conversion rate, the actual feed conversion rate of the living birds was also calculated more particularly on the basis of weight gain and the feed consumed by these living birds (based on the weight gain of the birds that died, the amount of feed consumed by these birds was detracted from the total feed consumption), [0054] The total growth rate was however substantially not affected so that the improved feed conversion has to be explained by a lower feed consumption ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house calculating the food consumption and a growth rate of the poultry with Janssens calculating food consumption and a growth rate via a formula calculation. The combined teaching provides an intelligent monitoring poultry house that calculates food consumption and a growth rate via a formula calculation. Therefore, one of ordinary skill in the art would be motivated have an accurate method to get data to optimize the system.  

Regarding claim 5, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein each of the at least one sensor comprises: at least one of an illumination sensor, a water quantity sensor, and a feed quantity sensor, and at least one of the illumination sensor, the water quantity sensor, and the feed quantity sensor and a combination thereof are used to generate the farming area data (Lorton, [0052] Likewise, feed consumption, water consumption, humidity levels and lighting can also be monitored similar to the temperature to confirm compliance with desired standards that have various adjustable tolerances).

Regarding claim 6, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein each of the controllers comprises: at least one of an at least one lighting fixture, at least one automatic water diverter, and at least one automatic feeder and a combination thereof, and each of the at least one lighting fixture, each of the at least one automatic water diverter, and each of the at least one automatic feeder are respectively used to automatically control the airtight state of the at least one poultry farming area according to the processing unit automatic control rule and the farming area data when the processing unit automatic control rule is triggered by the farming area data (Lorton, [0052] Likewise, feed consumption, water consumption, humidity levels and lighting can also be monitored similar to the temperature to confirm compliance with desired standards that have various adjustable tolerances, [0033] The control parameters for feeding and watering of the chickens may be controlled by way of automated feeders 34 that are supplied by a feed bin 36 and a fill system 38. For example, the fill system 38 may include a flow meter 39 that is able to substantially precisely, within selected tolerances, measure the amounts of feed provided to the farm house 12 that is consumed by the livestock contained therein. For example, a flop scale or flow meter, generally known in the art, may be used as part of the fill system 38 to precisely determine the amount of feed provided to the feeders 34. Water is delivered by an automated poultry drinker system 40, [0057] This information can include how to refine the adjustment to the internal environment in the farm house 12 to provide higher yields and higher quality products).

Regarding claim 9, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein a correlation analysis is performed on each of the plurality of analytical data according to a growth factor of the poultry (Lorton, [0042] Result parameters generally relate to the parameters of the livestock produced in the farm house 12. Therefore, result parameters may include livestock weight, livestock size, livestock health, rate of achievement of standard result parameters, and the like, [0043] Therefore, the integrator 20 may not only monitor result parameters, but may also monitor control parameters and perform actions or send instructions based upon the monitored control parameter. The instructions, by way of example, may be to the farmer, one of the control systems, a service man, or a customer, [0047] As discussed above, one result parameter includes the weight of the livestock, such as the bird weight. This weight is used to determine and coordinate the proper harvest schedule. Feed consumption or flow rate results are monitored in order to determine feed delivery schedules to the farm 14. M, [0049] integrator 20 may standardize or determine optimal control parameters or various farms to achieve the best results as measured by the result parameters. As a simple example the integrator may compare a feed rate of a first farm house and a second farm house and then compare the rate which the livestock reach a selected livestock weight. If one farm house achieves the selected result parameter faster the integrator 20 is able to determine a better control parameter to achieve the selected result parameter. It will be understood, however, that many control parameters and many farm houses may be monitored and compared to determine the best control parameter. Also, many other result parameters may be considered when determine the optimal control parameters. )

Regarding claim 11, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein the database comprises a human-machine interface to allow at least one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).



Regarding claim 14, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein the database comprises a human-machine interface to allow at least one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).

Regarding claim 15, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 5, wherein the database comprises a human-machine interface to allow at least one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).

Regarding claim 16, the combination of Lorton, Priest, Fu, and Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 6, wherein the database comprises a human-machine interface to allow at least 25 one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).


Regarding claim 19, Lorton teaches An airtight poultry house, comprising: an airtight poultry house body comprising at least one poultry farming area; and An intelligent monitoring automatic control system disposed in the poultry house body to control an airtight state of the at least one poultry farming area in the poultry house body (Lorton, [0007] A system may be provided to monitor various conditions within a compound, such as a farm house, [0015] FIG. 2 is a perspective view of a poultry or chicken house illustrating the various systems that may be controlled and monitored within the poultry house), comprising: at least one sensor, disposed in a processor, configured for generating a farming area data according to an airtight state of at least one poultry farming area; at least one controller, disposed in the processor, wherein each of the at least one controller is provided with a processor automatic control rule, and each of the at least one controller is configured to automatically control the airtight state of the at least one poultry farming  area via the processor according to the processor automatic control rule and the farming area data (Lorton, [0037] the controller 22 may include software, hardware, or combinations thereof to both monitor and control the various parameters of the farm house 12,  [0029], the controller 22 may both monitor and control the systems in the farmhouse 12, [0031] FIG. 2, the farm house controller 22 is able to monitor and control many parameters. The various systems that can be monitored and controlled by the farmhouse controller 22 include a ventilation system that is used to control the ventilation, in the poultry house 12, [0064] The use of the system 10 thereby enables the integrator 20 to Substantially and completely automate its entire operations with contract farms 14 or farms 14 that it owns. This enables the integrator 20 to monitor and control operations on the farmhouse 12 directly), so that the at least one poultry farming area is in a … pressure state (Lorton, [0031] The ventilation system typically includes fans 26 that can be turned off and on, fan shutters 28 that may be used to open and close that allow for the pressure differentiation to allow the fans 26 to move air and inlet doors 30 to control the amount of fresh air intake into the farm house 12); and a database configured to store the farming area data via the processor (Lorton, [0061] raw data column that may be received from the controller 22 and stored in the system database), and the processor automatically generates a plurality of analytical data according to the farming area data and the airtight state of the at least one poultry farming area (Lorton, [0029] the controller 22 may be able to sense or monitor data from each of the plurality of systems discussed herein, [0051] the integrator 20 may perform real time analysis and Scheduling based on the data received, [0051] the integrator 20 may perform real time analysis and Scheduling based on the data received); wherein each of the plurality of analytical data is to be read by at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, a digital photo frame, a wearable device, and an alarm via the processing unit (Lorton, [0040] The computer 46 may operate with various software platforms to control and receive data from the controller 22, [0044] This information may then be made available on the integrator's network 70 or provided on the internet 72 to selected users. This data can also be used to generate data printouts 74, as well as be used for scheduling 76 with other operations, such as the processing plant, feed mills, hatcheries, etc., further discussed herein, [0041] integrator 20 at a selected location communicates with the controller 22), wherein the plurality of analytical data comprising feed conversion rate ([0033] measure the amounts of feed provided to the farm house 12 that is consumed by the livestock contained therein, [0035] monitor the weight of the livestock, such as with a weight meter 43, [0042] parameters of the farm house 12, such as feed rate, [0047] Feed consumption or flow rate results are monitored in order to determine feed delivery schedules to the farm 14 ), livability rate ([0047] Mortality rates of the livestock are monitored to ensure that the proper environment is being maintained in the farm house 12), and evenness([0035] monitor the weight of the livestock, such as with a weight meter 43) ,
wherein each of the at least one sensor comprises: at least one of an air pressure sensor, a temperature sensor, a humidity sensor, and a gas component sensor, and at least one of the air pressure sensor, the temperature sensor, the humidity sensor, and the gas component sensor and a combination thereof are used to generate the farming area data (Lorton, [0080] the monitor box 24 is operable to monitor or receive data. In addition, any appropriate number of any individual sensors may be provided… The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors.; and each of the plurality of the analytical data is used for an airtight poultry house in combination with …(Lorton, standards([0052] temperature data will be transmitted, via the secure or unsecure link 66 at a selected sample rate and compared to a required or selected temperature. Should the temperature ever fall outside the required and selected temperature window, flags can be set and identified within the graphs 80, charts 78, or tables 84. This leads to printing of exception reports 86 identifying that certain parameters are outside the required Standards. Likewise, feed consumption, water consumption, humidity levels and lighting can also be monitored similar to the temperature to confirm compliance with desired standards that have various adjustable tolerances, [0054] This may allow the processing plant 88 to schedule a pick-up of the proper number of birds at the proper farm 14 in the proper farm house 12 on the required day in order to meet the three week delivery to the desired or selected customer. This information can also be provided to each processing plant 88 that the integrator 20 contracts with or owns, via the internet connection 72. Again, any connection type may be used and the connection may be secure or not) wherein each of the controllers comprises: at least one of a wind speed controller, a water curtain controller, and a spray controller (Lorton, [0078] Therefore, it will be understood that any appropriate number of sensors may be interconnected with the monitor box. 24. For example, wind speed sensors, feed scale sensors, water scale sensors, and other appropriate sensors may be provided in the farm house 12 and interconnected with the monitor box 24), and at least one of the wind speed controller, the water curtain controller, and the spray controller and a combination thereof is configured to automatically control the airtight state of the at least one poultry farming area according to the processor automatic control rule and the farming area data when the processor automatic control rule is triggered by the farming area data (Lorton, [0033] he control parameters for feeding and watering of the chickens may be controlled by way of automated feeders 34 that are supplied by a feed bin 36 and a fill system 38… Water is delivered by an automated poultry drinker system 40.) wherein each of the at least one poultry farming area comprises at least a weighing platform, each of the weighing platforms is used to generate a scale data (Lorton, [0036] As a further example, an animal scale or animal weight monitor may also be controlled by the controller 22 or monitored by the monitor box 24. Therefore, a weight combination of all the livestock or of each of the individuals within the livestock population may be monitored through the controller 22 or the monitor box. 24), the processor automatically …in at least one of the poultry farming areas according to a scale information and the farming area data generated by a combination of the water quantity sensor and the feed quantity sensor, and an analytical data is generated … and integrated into the plurality of analytical data (Lorton, [0049] integrator 20 may standardize or determine optimal control parameters or various farms to achieve the best results as measured by the result parameters. As a simple example the integrator may compare a feed rate of a first farm house and a second farm house and then compare the rate which the livestock reach a selected livestock weight. If one farm house achieves the selected result parameter faster the integrator 20 is able to determine a better control parameter to achieve the selected result parameter. It will be understood, however, that many control parameters and many farm houses may be monitored and compared to determine the best control parameter. Also, many other result parameters may be considered when determine the optimal control parameters, [0033] measure the amounts of feed provided to the farm house 12 that is consumed by the livestock contained therein. For example, a flop scale or flow meter, generally known in the art, may be used as part of the fill system 38 to precisely determine the amount of feed provided to the feeders 34, [0061] Derivative columns are defined as the calculation results of mathematical operations performed on raw data columns and/or other derivative columns. Derivative columns may be limited to functions that can be expressed as row operations on a single row of data containing the derivative value. Derivative data column definitions define a “formula” or “calculation’ performed to derive the derivative column from the raw data, [0042] Result parameters generally relate to the parameters of the livestock produced in the farm house 12. Therefore, result parameters may include livestock weight, livestock size, livestock health, rate of achievement of standard result parameters, and the like, [0047] weight of the livestock, such as the bird weight. This weight is used to determine and coordinate the proper harvest schedule. Feed consumption or flow rate results are monitored in order to determine feed delivery schedules to the farm 14.) wherein the farming area data comprising at least one of air pressure, temperature, humidity, gas composition, illumination, water quality, and feed quantity ([0080] the monitor box 24 is operable to monitor or receive data. In addition, any appropriate number of any individual sensors may be provided… The sensors may include any appropriate sensor, Such as those described above or any appropriate sensor. Such as including a temperature sensor, a static pressure sensor, a feed consumption sensor, a water usage sensor, a heater run time sensor, a wind speed sensor, a humidity sensor, or other appropriate sensors).
Lorton does not teach so that the at least one poultry farming area is in a negative pressure state…market product demand analysis and evaluation of a capacity utilization of the airtight poultry house poultry farming area… calculates a food consumption and a growth rate of the poultry… via a formula calculation
Priest teaches so that the at least one poultry farming area is in a negative pressure state ([0049] Discharge fans 234 blow air from interior 44 through opening 46 to the exterior of building 220. As a result, building 220 comprises a negative pressure ventilation system or negative pressure building).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with Priest’s teaching of a negative pressure state. The combined teaching provides an intelligent monitoring poultry house in a negative pressure state. Therefore, one of ordinary skill in the art would be motivated maintain air quality, temperature, and air movement, benefiting the poultry’s health.
The combination of Lorton and Priest do not teach market product demand analysis and evaluation of a capacity utilization of the airtight poultry house poultry farming area… calculates a food consumption and a growth rate of the poultry… via a formula calculation
Fu teaches market product demand analysis and evaluation of a capacity utilization of the airtight poultry house poultry farming area (Page 3 lines 22-25, Obtained information is summarized by network, analyzes cultured product. The problem of existing situation obtains market prediction, market trend and product demand, advantageously accounts for excess capacity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with the Fu’s teaching of considering market product demand and capacity. The combined teaching provides an intelligent monitoring poultry house that uses data from sensors, market product demand, and capacity data for optimization. Therefore, one of ordinary skill in the art would be motivated optimize the system more accurately by including demand and capacity information
The combination of Lorton, Fu, and Priest do not teach calculates a food consumption and a growth rate of the poultry… via a formula calculation
	Janssens teaches calculates a food consumption and a growth rate of the poultry… via a formula calculation ([0047] the daily growth during the two periods (between the first and fifteenth day and between the sixteenth and twentysixth day) was calculated for each surviving animal. The feed uptake for each housing was also measured during both periods… calculated by dividing the total feed consumption by the weight gain of the birds which stayed alive during the entire experiment, including also the feed consumption of the birds that died. To determine only the non-therapeutic effect of DMG on the feed conversion rate, the actual feed conversion rate of the living birds was also calculated more particularly on the basis of weight gain and the feed consumed by these living birds (based on the weight gain of the birds that died, the amount of feed consumed by these birds was detracted from the total feed consumption), [0054] The total growth rate was however substantially not affected so that the improved feed conversion has to be explained by a lower feed consumption ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house calculating the food consumption and a growth rate of the poultry with Janssens calculating food consumption and a growth rate via a formula calculation. The combined teaching provides an intelligent monitoring poultry house that calculates food consumption and a growth rate via a formula calculation. Therefore, one of ordinary skill in the art would be motivated have an accurate method to get data to optimize the system.  


Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Lorton (US20100250198A1), in view of Priest (US20160227726A1), in further view of Fu, (CN109006560A, note a machine translation is being used for mapping), in further view of Janssens et al.  (US201403160004A1, herein Janssens, and in further view of Satoshi et al. (JP2624545B2, note a machine translation is being used for mapping, herein Satoshi).

Regarding claim 3, the combination of Lorton, Priest, Fu, and Janssens teach intelligent monitoring automatic control system of the airtight poultry house according to claim 1, wherein when the analytical data of the air pressure sensor, the temperature sensor, the humidity sensor, or the gas component sensor (Lorton, [0007] The system may include a central portion that is able to receive signals from one or more sensors that may sense a condition within the compound such as temperature, humidity, wind speed, or other appropriate conditions)

The combination of Lorton and Priest do not teach Conflict with each other, the analytical data of the temperature sensor takes priority as a consideration factor.
Satoshi teaches conflict with each other, the analytical data of the temperature sensor takes priority as a consideration factor (page 4 lines 23-25, It is preferable to give priority to temperature adjustment when lowering. In addition, a reference temperature is set, and the rotation speed of the fan is changed stepwise according to the magnification of the difference between the set temperature and the actual temperature with respect to a predetermined temperature range. For example, the set temperature is 20 ° C, and the temperature range is 1.0 °C.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with a plurality of sensors with Satoshis teaching of during conflict the data of the temperature sensor takes priority. The combined teaching provides an intelligent monitoring poultry house with a plurality of sensors , wherein if there is a conflict the temperature sensor takes priority. Therefore, one of ordinary skill in the art would be motivated to prioritize temperature to optimize the health of the poultry since this is an essential factor to their growth and survival. 

Regarding claim 8, the combination of Lorton, Priest, Fu,  Janssens, and Satoshi teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 3, wherein each of the controllers further comprises: … configured to automatically control the airtight state of the at least one poultry farming area according to the processor automatic control rule and the farming area data processor when the processor automatic control rule is triggered by the farming area data (Lorton, [0033] The control parameters for feeding and watering of the chickens may be controlled by way of automated feeders 34 that are supplied by a feed bin 36 and a fill system 38… Water is delivered by an automated poultry drinker system 40.)
Janssens further teaches poultry dosing controller ([0023] When the glycine compound is water-soluble, such as DMG, it can be dosed in the drinking water of the poultry. Most preferably, the glycine compound is however administered via the feed of the poultry, [0039] he poultry is preferably selected and raised in such a manner that over the period during which the glycine compound is administered the feed conversion rate is smaller than 2.50, preferably smaller than 2.45 and more preferably smaller than 2.40 kg feed/kg body weight gain and/or that during this period the growth rate of the poultry is higher than 50 g/day, and preferably higher than 60 g/day. The glycine compound it thus preferably administered to birds which are under metabolic stress so that the effects of the glycine compound administration are more pronounced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry house with Janssens’s teaching of poultry dosing. The combined teaching provides an intelligent monitoring poultry house doses poultry. Therefore, one of ordinary skill in the art would be motivated to have a method of improving the poultry’s heath through food/water.   

Regarding claim 13, the combination of Lorton, Priest, Fu,  Janssens, and Satoshi teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 3, wherein the database comprises a human-machine interface to allow at least one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).

Regarding claim 18, the combination of Lorton, Priest, Fu,  Janssens, and Satoshi teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 8, wherein the database comprises a human-machine interface to allow at least one user to register, log in, and manage the plurality of analytical data via at least one of a video wall, a desktop computer, a notebook computer, a car computer, a personal digital assistant, a tablet computer, a smart phone, and a wearable device and to control at least one of the at least one sensor and the at least one controller (Lorton, [0057] The integrator 20 may also provide data and reports through the internet 72, via the integrator's web page 106. The web page 106 can be password protected and accessible by the growers 108, as well as flock servicemen 110, [0046] The integrator 20 may also be able to communicate with the grower computer 46 through the data link 66. Therefore, the integrator 20, as discussed above, may control the controller 22 either directly through the communication interface 48 or through the grower computer 46 depending upon the selected set-up).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Lorton (US20100250198A1), in view of Priest (US20160227726A1), in further view of Fu, (CN109006560A, note a machine translation is being used for mapping), in further view of Janssens et al.  (US201403160004A1, herein Janssens, and in further view of Glukharev et al.  (RU106059U1, herein Glukharev, note a machine translation is being used for mapping ).

Regarding claim 10, the combination of Lorton, Priest, Fu, and  Janssens teach The intelligent monitoring automatic control system of the airtight poultry house according to claim 1, further comprising: power system connected to at least one of the at least one detection mode, the at least one controller, and the database (Lorton, [0071] Further, a power supply 155 may be provide power to the processor 153 and to the memory 154. Furthermore, the power supply 155 may provide power for any selected function or portion of the monitor box. 24. Therefore, the power supply 155 may be substantially internal or external to the monitor box. 24, Fig. 6).
The combination of Lorton, Priest, Fu, and Janssens an uninterrupted power system.
Glukharev teaches an uninterrupted power system (page 2 line 8 Figure 1 presents a structural diagram of a device for uninterrupted autonomous power supply of poultry farms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry with Glukharev’s teaching of an uninterrupted power system. The combined teaching provides an intelligent monitoring poultry house with an uninterrupted power system. Therefore, one of ordinary skill in the art would be motivated to avoid power outages, which could be harmful to the poultry. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Lorton (US20100250198A1), in view of Priest (US20160227726A1), in further view of Fu, (CN109006560A, note a machine translation is being used for mapping), in further view of Janssens et al.  (US201403160004A1, herein Janssens, and in further view of Beckman et al.  (US5085368, herein Beckman).

Regarding claim 20, the combination of Lorton, Priest, Fu, and Janssens, teach The airtight poultry house according to claim 19, 
The combination of Lorton, Priest, Fu, and Janssens do not teach wherein the poultry house body has a fan at one end in a length direction and side windows at two sides in a span direction.
Beckman teaches wherein the poultry house body has a fan at one end in a length direction and side windows at two sides in a span direction (Col 2 lines 54-62 FIG. 1 a conventional poultry house 10 having side walls 11 with ventilating openings or windows 12. The openings 12 are provided with closure means 13 for controlling the flow of air through the poultry house 10. An electrically powered ventilating fan 14 is provided in an end wall 16 of the poultry house 10 for drawing ambient air into the house. An unshown exhaust fan is in the opposite wall. Typically a number of internal fans are also included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorton’s teaching of an intelligent monitoring poultry with Beckman’s teaching of positioning of the fan and windows being on different sides. The combined teaching provides an intelligent monitoring poultry house with fans and windows in a certain position. Therefore, one of ordinary skill in the art would be motivated increase airflow in the poultry house. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117